Citation Nr: 1823150	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  13-03 483A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for gout of the bilateral toes.

3.  Entitlement to service connection for a thoracic spine injury.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Air Force from July 1971 to September 1975 and in the U.S. Navy from October 1978 to December 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for the claimed conditions.

The Veteran and his wife testified before the undersigned Veterans Law Judge at a Board hearing in April 2016.  The Board then remanded the matter for additional development in October 2016.

The issue of entitlement to service connection for gout of the bilateral toes is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has been diagnosed with osteoarthritis and had continuous right knee symptoms since service.

2.  Thoracic spine compression fractures are etiologically related to service.

3.  Headaches are not etiologically related to service.

4.  The Veteran had continuous bilateral carpal tunnel syndrome symptoms since service, and thoracic outlet syndrome is secondary to service-connected thoracic spine compression fractures.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right knee osteoarthritis have been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for thoracic spine compression fractures have been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.303 (2017).

3.  The criteria for service connection for headaches have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

4.  The criteria for service connection for bilateral carpal tunnel syndrome and thoracic outlet syndrome have been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2017).

For chronic diseases defined as such under VA law, the evidentiary requirements for establishing entitlement to service connection benefits are more relaxed than the above three-part test.  A continuity of symptoms after service can be shown, which is a distinct and lesser evidentiary burden than the nexus element of the above three-part test.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).

As noted above, the Veteran had two distinct periods of service.  VA has obtained his service treatment records from the Air Force.  However, with the exception of his May 1978 enlistment examination, treatment records from the Navy have not been associated with the claims file.  In its October 2016 Remand, the Board ordered the AOJ to undertake additional development regarding these missing records.  That development was completed, but only yielded the Veteran's personnel records from the Navy.  No additional service treatment records were produced.  The April 2017 Request for Information response form accompanying these personnel records stated that all available requested records had been sent.  It therefore appears that his Navy service treatment records are not available.  He was previously notified of this and advised to submit any such records in his possession, though he indicated he had none.  See April 2010 Report of General Information; April 2010 Notification Letter.

In a case such as this, where service treatment records are unavailable, there is a heightened obligation to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005). 

I.  Right Knee

With respect to element (1) of service connection, a current disability, a December 2009 VA examination diagnosed osteoarthritis.

With respect to element (2), an in-service incurrence, service treatment records dated August 1971 show the Veteran was seen after his right knee gave way.  Examination revealed that he had full range of motion and his tendons were intact.  The examining physician noted a history of a prior football injury.  The Veteran was diagnosed with a ligament strain.  His August 1975 separation examination was normal and he denied any relevant history of knee symptoms.  His May 1978 Navy enlistment examination was also normal, though he reported a history of feeling like his knee might gave way since age 19, which corresponds to 1971.  He denied any problems with pain or swelling during his previous period of service.

With respect to element (3), a link between the current condition and service, the Veteran's osteoarthritis is a chronic condition under 38 C.F.R. § 3.309, and the Board finds that a credible continuity of right knee symptoms has been established.  As noted above, the Veteran injured his right knee in service in 1971.  Although his August 1975 separation examination was negative, he reported a history of right knee symptoms during his May 1978 enlistment examination.  VA records from November 2003 show he reported a history of right knee pain and giving way since 1971.  In his December 2011 notice of disagreement, he stated that he had continued to have knee problems since service.

This evidence establishes a credible continuity of symptoms since service.  The November 2003 records in particular include statements made by the Veteran to physicians for the purpose of diagnosis and treatment, and are exceptionally trustworthy because the Veteran had a strong motive to tell the truth in order to receive proper care.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  They were also generated several years prior to the filing of the Veteran's claim in 2009.  Therefore, service connection for right knee osteoarthritis is warranted.

II.  Thoracic Spine

With respect to element (1), a current disability, a December 2009 VA examination diagnosed multiple mild compression fractures of the thoracic spine.

With respect to element (2), an in-service incurrence, service treatment records dated November 1973 show the Veteran reported left-sided back pain following a basketball injury.  He was diagnosed with low back strain.  Notably, the December 2009 VA examiner noted that this was distinct from the thoracic spine condition noted on examination, and therefore it is not an in-service incurrence of a thoracic spine condition.

Nevertheless, in his April 2016 hearing testimony and a July 2016 statement, the Veteran reported that he sustained back injuries due to falls in 1979, 1982, and 1984.  In his December 2011 notice of disagreement, he reported experiencing upper back strains due to heavy lifting in service.  As noted earlier, service treatment records from this period are not available.  Because he is competent to report these injuries and there is no basis upon which to doubt his credibility, his statements satisfy element (2) for the purposes of his thoracic spine condition.

With respect to element (3), a link between the current condition and the reported service injuries, there is no specific medical opinion discussing such a relationship.  However, the December 2009 VA examination x-ray documented "old appearing" compression fractures.  Given the in-service back injuries reported by the Veteran and the lack of any indication of post-service injuries, the Board will resolve any doubts in the Veteran's favor and conclude that his current thoracic spine compression fractures were the result of service.


III.  Headaches

VA and private treatment records reflect diagnoses of headaches dating from April 2007.  Therefore, a current disability has been established.

Service treatment records dated October 1972 show the Veteran was diagnosed with a tension headache, and therefore an in-service incurrence has been established.  Notably, his August 1975 separation examination and May 1978 enlistment examination reflect normal findings, and he denied a history of any headaches.

However, the overall weight of the evidence is against a finding that current headaches are etiologically related to service.  A June 2010 VA examiner stated that the Veteran had a one-day headache in 1972 which resolved with no further follow-up or complaints, and that his subsequent medical history showed that he denied any headaches.  This isolated headache complaint was consistent with natural exposure, and therefore it was less likely than not that the current headaches were related to service.  There is no competent medical opinion to refute this conclusion or otherwise link headaches to service.

The Veteran testified that he had headaches right after boot camp in 1971, and that he was treated once per month with medication.  However, this testimony is not consistent with the available service treatment records, which show only the single isolated headache in October 1972.  In addition, during the June 2010 VA examination, the Veteran reported that his headaches started about three years ago, or around 2007.

It appears, in fact, that the Veteran's current headaches are associated with a cervical spine condition.  Treatment records dated from 2007 onward include diagnoses of cervical spondylosis and stenosis.  VA records from April 2007 show the Veteran reported occasional headaches which he felt radiated up from his neck.  In July 2009, he was diagnosed with headaches associated with neck pain.  In September 2011, he was diagnosed with cervicogenic headaches.  

The Veteran is not service-connected for a cervical spine condition.  Therefore, service connection for headaches, on either a direct or secondary basis, is not warranted.

IV.  Carpal Tunnel Syndrome

The Veteran was diagnosed with bilateral carpal tunnel syndrome (CTS) by way of a November 2006 VA electromyography and nerve conduction study.  In December 2007, he underwent a bilateral CTS release procedure.  An April 2008 treatment note indicates that he had complete resolution of his median nerve symptoms, though his grip strength was not fully recovered.  A May 2010 VA record noted this history but included a diagnosis of thoracic outlet syndrome.

To the extent that the Veteran has CTS, the Board finds that it is etiologically related to service.  The Veteran has presented a credible continuity of symptoms of CTS dating back to service.  Specifically, VA records from April 2007 show the Veteran reported having numbness and tingling in his hands while in service in the 1970's and 1980's.  Similar to the Veteran's reports of knee symptoms discussed above, these statements regarding numbness and tingling were made to medical personnel for the purpose of treatment and were generated over two years prior to filing of the Veteran's claim.  The Board finds them to be probative, and they support the Veteran's February 2011 notice of disagreement and April 2016 hearing testimony regarding the onset of symptoms, such as lost grip and "trigger fingers," during service.

To the extent that the Veteran has thoracic outlet syndrome, this appears to be, by its very nature, associated with his now service-connected thoracic spine compression fractures.  See Dorland's Illustrated Medical Dictionary 115 (32d ed. 2012).

Therefore, service connection for CTS and thoracic outlet syndrome is appropriate.


ORDER

Service connection for right knee osteoarthritis is granted.

Service connection for thoracic spine compression fractures is granted.

Service connection for headaches is denied.

Service connection for bilateral carpal tunnel syndrome and thoracic outlet syndrome is granted.


REMAND

With respect to his gout claim, in his February 2011 notice of disagreement and April 2016 hearing testimony, the Veteran reported that a steel door fell on his toe during his period of service in the Navy, and he attributes his current gout to this incident.  VA records from May 2010 reflect a diagnosis of gouty arthritis and hyperuricemia.  To date, he has not been provided with a VA examination regarding this claim, and one should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to obtain an opinion as to the nature and etiology of his bilateral toe disabilities.  The claims file should be made available to the examiner, who should indicate in his/her report that the file was reviewed.  All indicated tests and studies should be completed, and the examiner should obtain a complete history from the Veteran.  The examiner must then address the following questions:

a.  What are the current diagnoses associated with the Veteran's bilateral toes?

b.  For each diagnosed condition, is it at least as likely as not (50 percent probability or greater) that the condition is etiologically related to service?

Although the examiner must review the file, his/her attention is directed to the following evidence:

i.  The Veteran has active service in the U.S. Air Force from July 1971 to September 1975.  Service treatment records for this period do not include any findings relating to the toes or gout.

ii.  The Veteran had active service in the U.S. Navy from October 1978 to September 1987.  A May 1978 enlistment examination does not include any findings relating to the toes or gout.  However, treatment records for the remainder of his service period are not available.

iii.  VA records dated May 2010 reflect diagnoses of gouty arthritis and hyperuricemia.

iv.  In a February 2011 statement and April 2016 hearing testimony, the Veteran reported that a steel door fell on his foot or toe during his period of service in the Navy.  He does not specify which foot or toe.

The examiner must provide a complete explanation for all requested opinions.  If an opinion cannot be provided without resorting to speculation, he/she must explain whether this is due to a lack of factual information, whether the question is beyond the medical knowledge of the examiner, whether the question is beyond the scope of the medical community, or another reason.

2.  Following completion of the above, readjudicate the issue of entitlement to service connection for gout of the bilateral toes.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and allow an appropriate time for a response before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


